DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.         The present office action is made in response to the amendment of 12/10/2021 and the Interview of 12/9/2021. 
3.	It is noted that in the amendment, applicant has amended claims 1-2, 7, 15-17, 30, and 32-35, and canceled claim 31. There is not any claim being added into the application. As amended, the pending claims are claims 1-8, 15-17 and 30-36. Note that claims 25-26 and 28-29 were canceled in the amendment of 9/3/2021, and claims 9-14, 18-24 and 27 were canceled in the amendment of 4/12/2021.
Response to Arguments
4.         The amendments to the claims as provided in the amendment of 12/10/2021, and applicant's arguments provided in the mentioned amendment, pages 11-14, have been fully considered and are yielded the following conclusions.
A) Regarding to the objections to claims 1-8, 15 and 30-36, as set forth in the office action of 9/13/2021, the amendments to the claims as provided in the amendment of 12/10/2021 and applicant’s arguments provided in the mentioned amendment, page 12, are sufficient to overcome the objections to claims 1-8, 15 and 30-36. 
B) Regarding to the rejection of claims 1-8, 15 and 30-36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 9/13/2021, the 
C) Regarding to Claim Interpretation as set forth in the office action of 9/13/2021, it is noted that applicant has not amended the claims or provided any argument to overcome the Claim Interpretation, thus the Claim Interpretation are repeated in the present office action.
D) Regarding to the rejection of claims 1-2, 4, 6-7, 15 and 32-36 under 35 U.S.C. 103 as being unpatentable over Glaser et al (US Patent No. 8,077,386) in view of Smitt et al (US Patent No. 7,528,374), Engelhardt (US Publication No. 2003/0002148), and Maddison (US Patent No. 7,248,282), and the rejection of claims 3, 5, 8 and 30 under 35 U.S.C. 103 as being unpatentable over Glaser et al, Smitt et al, Engelhardt and Maddison as set forth in the office action of 9/13/2021, the amendments to the claims as provided in the amendment of 12/10/2021, and applicant’s arguments as provided in the mentioned amendment, pages 13-14, have been considered and are sufficient to overcome the mentioned rejections to the mentioned claims.
Election/Restrictions
5.	Claims 1 and 33 are allowable because the feature related to a digital zoom mechanism ant its functions. The restriction requirement between Species (I) and Species (II), as set forth in the Office action mailed on 4/6/2020, has been reconsidered in view of the allowability of the feature related to a digital zoom mechanism which is now presented in each of claims 1, 16 and 33 to the elected and nonelected Species pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/6/2020 is now withdrawn.  Claims 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Interpretation
6.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, see each of claims 1, 7, 29 and 30, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
First, “an imaging device” as recited in each of claims 1, 16 and 33; 
Second, “a control device” as recited in each of claims 1, 16 and 33; and
Third, “a digital zoom mechanism” as recited in each of claim 1, 16 and 33;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

EXAMINER’S AMENDMENT
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
10.	The application has been amended as follows: 
In the claims:
In each of claims 16 and 17: on line 1 of each claim, changed the status indicator of the claim from “(Withdrawn-Currently Amended)” to --(Currently Amended)--.
Allowable Subject Matter
11.	Claims 1-8, 15-17 and 30-36 are allowed.
12.	The following is an examiner’s statement of reasons for allowance:
The microscope as recited in each of the present claims 1, 16 and 33 is allowable with respect to the prior art, in particular, the US Patent Nos. 8,077,386; 7,528,374 and 7,248,282 and the US Publication No. 2003/0002148 by the limitations related to a digital zoom .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
13.       The US Patent No. 9,983,396 is cited as of interest in that it discloses a microscope having an optical module constituted by two reflecting elements which module is movement for providing different fields/areas of an object to the observed
14.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872